DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Claim 

Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIKUCHI et al. (US 20130245888, hereinafter KIKUCHI).
	Regarding claim 1, KIKUCHI teaches a vehicle control device comprising
a pitch angle adjustment unit that adjusts a pitch angle, which is an inclination of a vehicle generated in the vehicle when braking the vehicle, or a change amount of the pitch angle (See at least KIKUCHI: Para. 0040-0042; Para. 0059; Para. 0093-0094), 
wherein the pitch angle adjustment unit adjusts the pitch angle according to a traveling mode of the vehicle (See at least KIKUCHI: Para. 0040-0042; Para. 0059; Para. 0093-0094).

	Regarding claim 20, a vehicle equipped with the vehicle control device according to claim 1 (See at least KIKUCHI: Para. 0040-0042; Para. 0059; Para. 0093-0094).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over KIKUCHI in view of Shingo et al. (JP 2017-105224A, hereinafter Shingo, already of record of IDS).
Regarding claim 3, KIKUCHI teaches the vehicle control device according to claim 1.
Yet, KIKUCHI does not explicitly teach:
wherein the vehicle has, as the traveling mode, a single boarding mode in which the vehicle is boarded only by a driver, and a plural boarding mode in which a passenger other than the driver is also aboard, and 
the pitch angle adjustment unit performs control such that the pitch angle or the change amount of the pitch angle is larger in the single boarding mode than in the plural boarding mode. 
However, in the same field of endeavor, Shingo teaches:
wherein the vehicle has, as the traveling mode, a single boarding mode in which the vehicle is boarded only by a driver, and a plural boarding mode in which a passenger other than the driver is also aboard, and 
the pitch angle adjustment unit performs control such that the pitch angle or the change amount of the pitch angle is larger in the single boarding mode than in the plural boarding mode (See at least Shingo: Para. 0004, 0018, 0025-0026, 0032).
It would have been obvious to one of ordinary skill in the art to include in the vehicle control device of KIKUCHI with pitch angle adjustment as taught by Shingo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will compensate the weight.

Regarding claim 4, KIKUCHI teaches the vehicle control device according to claim 1. 
Yet, KIKUCHI does not explicitly teach:
wherein the pitch angle adjustment unit adjusts a braking force of a front wheel brake of the vehicle and a braking force of a rear wheel brake of the vehicle to adjust the pitch angle and/or the change amount of the pitch angle. 
However, in the same field of endeavor, Shingo teaches:
wherein the pitch angle adjustment unit adjusts a braking force of a front wheel brake of the vehicle and a braking force of a rear wheel brake of the vehicle to adjust the pitch angle and/or the change amount of the pitch angle (See at least Shingo: Para. 0004, 0018, 0025-0026, 0032).
It would have been obvious to one of ordinary skill in the art to include in the vehicle control device of KIKUCHI with pitch angle adjustment as taught by Shingo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will adjust the pitch angle.

Claims 5-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KIKUCHI in view of Yogo et al. (JP 10-264799 A, hereinafter Yogo, already of record of IDS).
Regarding claim 5, KIKUCHI teaches the vehicle control device according to claim 1.
Yet, KIKUCHI does not explicitly teach:
wherein a pitch angle when a braking force of the vehicle increases is increased by setting a start timing of increasing the front wheel brake of the vehicle is started to be earlier than a timing of increasing an operation of the rear wheel brake of the vehicle.
However, in the same field of endeavor, Yogo teaches:
wherein a pitch angle when a braking force of the vehicle increases is increased by setting a start timing of increasing the front wheel brake of the vehicle is started to be earlier than a timing of increasing an operation of the rear wheel brake of the vehicle (See at least Yogo: Fig. 3; Para. 0018-0019).
It would have been obvious to one of ordinary skill in the art to include in the vehicle control device of KIKUCHI with pitch angle adjustment as taught by Yogo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase pitch angle.

Regarding claim 6, KIKUCHI teaches the vehicle control device according to claim 5.
Yet, KIKUCHI does not explicitly teach:
wherein the pitch angle when the braking force of the vehicle increases is increased by setting an operation start timing of the front wheel brake to be earlier than an operation start timing of the rear wheel brake.
However, in the same field of endeavor, Yogo teaches:
wherein the pitch angle when the braking force of the vehicle increases is increased by setting an operation start timing of the front wheel brake to be earlier than an operation start timing of the rear wheel brake (See at least Yogo: Fig. 3; Para. 0018-0019).
It would have been obvious to one of ordinary skill in the art to include in the vehicle control device of KIKUCHI with pitch angle adjustment as taught by Yogo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase pitch angle.

Regarding claim 7, KIKUCHI teaches the vehicle control device according to claim 5.
Yet, KIKUCHI does not explicitly teach:
wherein the pitch angle when the braking force of the vehicle increases is increased by providing a region where an operation is performed such that the braking force by the front wheel brake is larger than the braking force by the rear wheel brake.
However, in the same field of endeavor, Yogo teaches:
wherein the pitch angle when the braking force of the vehicle increases is increased by providing a region where an operation is performed such that the braking force by the front wheel brake is larger than the braking force by the rear wheel brake (See at least Yogo: Fig. 3; Para. 0018-0019).
It would have been obvious to one of ordinary skill in the art to include in the vehicle control device of KIKUCHI with pitch angle adjustment as taught by Yogo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase pitch angle.

Regarding claim 8, KIKUCHI teaches the vehicle control device according to claim 1.
Yet, KIKUCHI does not explicitly teach:
wherein regarding a change amount of a pitch angle when a braking force of the vehicle decreases, the change amount of the pitch angle is increased by providing a region where an operation is performed such that a braking force by a front wheel brake is smaller than a braking force by a rear wheel brake.
However, in the same field of endeavor, Yogo teaches:
wherein regarding a change amount of a pitch angle when a braking force of the vehicle decreases, the change amount of the pitch angle is increased by providing a region where an operation is performed such that a braking force by a front wheel brake is smaller than a braking force by a rear wheel brake (See at least Yogo: Fig. 3; Para. 0018-0019).
It would have been obvious to one of ordinary skill in the art to include in the vehicle control device of KIKUCHI with pitch angle adjustment as taught by Yogo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase pitch angle.

Regarding claim 9, KIKUCHI teaches the vehicle control device according to claim 8.
Yet, KIKUCHI does not explicitly teach:
wherein the change amount of the pitch angle when the braking force of the vehicle decreases is adjusted such that a timing when the braking force generated by the front wheel brake becomes zero is later than a timing when the braking force generated by the rear wheel brake becomes zero.
However, in the same field of endeavor, Yogo teaches:
wherein the change amount of the pitch angle when the braking force of the vehicle decreases is adjusted such that a timing when the braking force generated by the front wheel brake becomes zero is later than a timing when the braking force generated by the rear wheel brake becomes zero (See at least Yogo: Fig. 3; Para. 0018-0019).
It would have been obvious to one of ordinary skill in the art to include in the vehicle control device of KIKUCHI with pitch angle adjustment as taught by Yogo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will adjust pitch angle.

Regarding claim 14, KIKUCHI teaches the vehicle control device according to claim 1.
Yet, KIKUCHI does not explicitly teach:
wherein the pitch angle of the vehicle or the change amount of the pitch angle is made larger in a case where there is a braking command with a pedal operation than in a case where there is a braking command without the pedal operation.
However, in the same field of endeavor, Yogo teaches:
wherein the pitch angle of the vehicle or the change amount of the pitch angle is made larger in a case where there is a braking command with a pedal operation than in a case where there is a braking command without the pedal operation (See at least Yogo: Fig. 3; Para. 0018-0019).
It would have been obvious to one of ordinary skill in the art to include in the vehicle control device of KIKUCHI with pitch angle adjustment as taught by Yogo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will adjust pitch angle.

Allowable Subject Matter
Claims 2 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:.
Claim 2 discloses “the pitch angle adjustment unit adjusts the pitch angle or the change amount of the pitch angle according to switching between the automatic driving mode and the manual driving mode as the traveling mode, and performs control such that the pitch angle or the change amount of the pitch angle is larger in the manual driving mode than in the automatic driving mode”.
The closest prior art of record KIKUCHI. KIKUCHI teaches “The S/As 3 are each a damping-force generating device configured to damp the elastic motion of a coil spring provided between an unsprung mass (such as axles and wheels) and a sprung mass (such as the vehicle body) of the vehicle”.
Another closest prior art of record is Itabashi et al. (US 20110213527, hereinafter Itabashi). Itabashi teaches “when the driver operates the brake pedal 61, the sprung mass damping control is not executed taking account of the driver's intention to reduce the vehicle speed, or the like. Accordingly, the sprung mass damping control system of the first embodiment sets a situation where no braking operation by the driver is detected as a condition for permitting the sprung mass damping control, and sets a situation where a braking operation by the driver is detected as a condition for inhibiting the sprung mass damping control”.
In regards to claim 2, KIKUCHI taken either individually or in combination with Itabashi fails to teach or render obvious an apparatus for disclosing: “the pitch angle adjustment unit adjusts the pitch angle or the change amount of the pitch angle according to switching between the automatic driving mode and the manual driving mode as the traveling mode, and performs control such that the pitch angle or the change amount of the pitch angle is larger in the manual driving mode than in the automatic driving mode”.
Claims 10-13 are objected as being dependent upon the objected claim 2.

Claims 15-19 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 15 discloses “a calculation unit that applies the brake control signal for the front wheel of the vehicle and the brake control signal for the rear wheel of the vehicle to change a braking timing between the rear wheel and the front wheel or to change a braking force distribution between the rear wheel and the front wheel, in order to change a pitch angle between the manual driving mode and the automatic driving mode”.
The closest prior art of record KIKUCHI. KIKUCHI teaches “The S/As 3 are each a damping-force generating device configured to damp the elastic motion of a coil spring provided between an unsprung mass (such as axles and wheels) and a sprung mass (such as the vehicle body) of the vehicle”.
Another closest prior art of record is Itabashi. Itabashi teaches “when the driver operates the brake pedal 61, the sprung mass damping control is not executed taking account of the driver's intention to reduce the vehicle speed, or the like. Accordingly, the sprung mass damping control system of the first embodiment sets a situation where no braking operation by the driver is detected as a condition for permitting the sprung mass damping control, and sets a situation where a braking operation by the driver is detected as a condition for inhibiting the sprung mass damping control”.
In regards to claim 15, KIKUCHI taken either individually or in combination with Itabashi fails to teach or render obvious an apparatus for disclosing: “a calculation unit that applies the brake control signal for the front wheel of the vehicle and the brake control signal for the rear wheel of the vehicle to change a braking timing between the rear wheel and the front wheel or to change a braking force distribution between the rear wheel and the front wheel, in order to change a pitch angle between the manual driving mode and the automatic driving mode”.	
Claims 16-19 are allowed as being dependent upon the allowed claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        /TYLER J LEE/Primary Examiner, Art Unit 3663